241 Ga. 286 (1978)
244 S.E.2d 875
MOODY
v.
MOODY.
33424.
Supreme Court of Georgia.
Submitted March 24, 1978.
Decided April 27, 1978.
Kenneth R. Keene, for appellant.
Larry W. Fowler, Charles Brown, for appellee.
HALL, Justice.
Appellant filed suit in equity to set aside a deed by which his mother conveyed certain real estate to his brother, alleging fraud, inadequacy of consideration, and nondelivery. This appeal is from the judgment entered on a jury verdict for appellee.
1. Appellant's first three enumerations of error are without merit. The fact that a deed is not recorded, and may not be recordable for lack of attestation does not render it invalid, nor inadmissible in evidence if the proper foundation is laid. Allgood v. Allgood, 230 Ga. 312, 313 (196 SE2d 888) (1973).
2. There was no error in failing to give the requested charge, since the court charged the applicable principle in its own words.
3. Appellant cannot complain of the failure to give charges without request, since the failures complained of *287 are not substantial or harmful as a matter of law. Code § 70-207 (a, c); McGarr v. McGarr, 239 Ga. 640 (1) (238 SE2d 427)(1977).
Judgment affirmed. All the Justices concur.